UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7864



GEORGE BRANDON,

                                              Plaintiff - Appellant,

          versus


HENRY W. STANLEY, JR., Chief of Police; JAY S.
KEGLEY, Individual/Police Officer,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00276-RAJ)


Submitted:   March 7, 2007                 Decided:   April 3, 2007


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Brandon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           George   Brandon   appeals     the   district    court’s   order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint

based on his failure to pay a partial filing fee.          We have reviewed

the record and find no reversible error.         Accordingly, we affirm

for the reasons stated by the district court.        Brandon v. Stanley,

No. 2:06-cv-00276-RAJ (E.D. Va. Oct. 11, 2006).         We dispense with

oral   argument   because   the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                  AFFIRMED




                                  - 2 -